     Case 2:19-cv-08264-FMO-RAO Document 20 Filed 06/16/20 Page 1 of 1 Page ID #:53



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11    REZA SHARIFZADEH,                          )   Case No. CV 19-8264 FMO (RAOx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14    FRED CHAMANARA,                            )
                                                 )
15                                               )
                          Defendant.             )
16                                               )

17

18          IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19    Dated this 16th day of June, 2020.

20                                                                      /s/
                                                                Fernando M. Olguin
21                                                           United States District Judge

22

23

24

25

26

27

28
